Citation Nr: 0711616	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  04-35 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral 
hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
January to August 1946.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a July 2004 rating 
decision by the Waco, Texas Department of Veterans Affairs 
(VA) Regional Office (RO) which continued a 10 percent rating 
for bilateral hearing loss.  Pursuant to 38 U.S.C.A. 
§ 7107(a) (West 2002 & Supp. 2005) and 38 C.F.R. § 20.900(c) 
(2006), the Board has advanced the case on the docket. 

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action on his part is required.


REMAND

The veteran's most recent VA audiometry (which was the basis 
for the rating on appeal) was in May 2004.  In August 2004, 
he alleged that the disability had worsened.  Subsequently, a 
February 2005 private audiogram was submitted in support of 
the veteran's claim.  The findings in that report do not 
correspond to the regulatory criteria for evaluating hearing 
loss disability.  The RO arranged for a contemporaneous VA 
audiological evaluation.  On such evaluation in March 2005, 
it was noted that audiometric testing could not be completed 
as the veteran's ears were occluded with cerumen.  The 
examiner noted that the veteran was to have an ENT 
appointment for cerumen removal with audiology follow-up to 
complete testing.  No further records have been associated 
with the claims file and there is nothing in the record 
indicating that the ENT consult and audiological follow-up 
could not be completed or that the veteran was scheduled for 
such and failed to report.  Instead, the RO issued a 
supplemental statement of the case (SSOC), and forwarded the 
case to the Board.  Consequently, it appears that pertinent 
records are outstanding.  VA treatment/evaluation records are 
constructively of record, and if pertinent, must be secured.  
In light of the foregoing, a VA ENT consult and audiological 
evaluation are also indicated, if such was not accomplished 
after the veteran was seen in March 2005.  
The veteran is advised that under 38 C.F.R. § 3.655(b) 
failure to report for an examination scheduled in conjunction 
with an increased rating claim will result in the claim being 
denied. 

Accordingly, the case is REMANDED for the following:

1.  The RO should secure for the claims 
file complete records of any ENT consults, 
audiological evaluations the veteran has 
received since his March 2005 audiological 
evaluation.

2.  If the records received pursuant to 
the request above include a report of 
audiological evaluation that is 
appropriate for rating purposes (i.e., in 
accordance with 38 C.F.R. § 4.85 and with 
the ears cerumen-free), the RO should 
proceed with action in #3 below.  If not, 
the RO should arrange for a VA 
audiological evaluation (with audiometric 
studies) to determine the current severity 
of the veteran's bilateral hearing loss 
disability.  If the evaluating audiologist 
finds the veteran's ears again occluded 
with cerumen, the veteran should be 
referred for ENT consult to remove the 
cerumen before the hearing is retested.  .

3.  The RO should then readjudicate the 
claim.  If it remains denied, the veteran 
and his representative should be furnished 
an appropriate SSOC and afforded the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


